NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               JAMES L. SCOFIELD,
                 Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-1146
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-383, Judge Alan G. Lance, Sr.
                ______________________

               Decided: March 15, 2017
               ______________________

   JAMES L. SCOFIELD, Lake City, FL, pro se.

    JOSHUA SCHNELL, Commercial Litigation Branch, Civ-
il Division, United States Department of Justice, Wash-
ington, DC for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., L. MISHA
PREHEIM; Y. KEN LEE, BRYAN THOMPSON, Office of Gen-
eral Counsel, United States Department of Veterans
Affairs, Washington, DC.
                 ______________________
2                                      SCOFIELD   v. SHULKIN




    Before PROST, Chief Judge, WALLACH and STOLL, Circuit
                           Judges.
PER CURIAM.
    James L. Scofield seeks review of the United States
Court of Appeals for Veterans Claims (“Veterans Court”)
order denying his requested relief in James L. Scofield v.
Robert A. McDonald, Secretary of Veterans Affairs, No. 16-
0383 (Vet. App. July 15, 2016). In that case, the Veterans
Court dismissed an appeal from a decision of the Board of
Veterans’ Appeals (“Board”) as untimely. Because the
Veterans Court correctly dismissed the appeal, we affirm.
                              I
    Mr. Scofield served on active duty from June 1974 to
September 1974. On June 18, 2014, the Board granted
Mr. Scofield’s service connection claim for a left shoulder
disability, but denied his request for additional service
connection related to a left wrist disability and back and
neck injuries. In October 2015, Mr. Scofield sought recon-
sideration of the Board’s decision as it related to the
Board’s denial of his wrist disability and back and neck
injury claims. In December 2015, the Board denied Mr.
Scofield’s reconsideration request.
     In January 2016, more than nineteen months after
the Board issued its June 2014 decision, Mr. Scofield filed
a notice of appeal with the Veterans Court. In response,
the Board issued a show cause order, requesting that Mr.
Scofield demonstrate why it should not dismiss his appeal
as untimely for exceeding the 120-day statutory period of
appeal. In response, Mr. Scofield stated that the Depart-
ment of Veterans Affairs (“VA”) failed to notify him of his
appeal rights, which he asserted prevented him from
filing a timely notice of appeal. Rejecting this argument,
the Veterans Court found that the VA sent Mr. Scofield
proper notice of his appeal rights to the June 2014 deci-
SCOFIELD   v. SHULKIN                                    3



sion, and that he was not entitled to equitable tolling of
the 120-day appeal period. The Veterans Court concluded
that Mr. Scofield filed his appeal in an untimely manner.
Mr. Scofield appeals the Veterans Court’s dismissal.
                            II
    On appeal, Mr. Scofield asks us to reverse the Veter-
ans Court and award him the additional service connec-
tion. In support, Mr. Scofield argues that the Veterans
Court “overlook[ed]/disregard[ed] conditions and [s]ervice
medical records regarding [his] actual service connected
conditions from Hyperextension Trauma,” and requests
that we “urge the VA to correct [its] errors.” Appellant’s
Br. 1–2. The government argues that Mr. Scofield did not
timely file his notice of appeal and that we should dismiss
this appeal.
     Under the relevant statute, an appellant must file his
notice of appeal within 120 days after the Board mails its
notice of decision. 38 U.S.C. § 7266(a). Here, Mr. Scofield
filed his notice of appeal nineteen months after the Board
mailed its June 2014 decision, which included a two-page
document outlining Mr. Scofield’s appeal rights. Although
this 120-day period is subject to an exception—i.e., equi-
table tolling—that could justify exceeding this period
under certain circumstances, see Dixon v. Shinseki, 741
F.3d 1367, 1374 (Fed. Cir. 2014), the Board concluded
that Mr. Scofield did not meet this exception. The law
does not allow us to disturb these findings on appeal. See
38 U.S.C. § 7292(d)(2). Because Mr. Scofield exceeded the
period to file his notice of appeal, the Veterans Court
correctly deemed that his notice of appeal was untimely.
    Accordingly, we affirm the Veterans Court dismissal
of the appeal as untimely.
4                                      SCOFIELD   v. SHULKIN



                       AFFIRMED
                          COSTS
    The parties shall bear their own costs.